SSS:PP/ADG
F. #2019R00212

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

we ee ee eee eee x
UNITED STATES OF AMERICA
~ against - 19-CR-188 (KAM)
FRANK SEGUI,
Defendant.
wee eee ee eX

IT IS HEREBY STIPULATED AND AGREED by and between the undersigned
parties that:

1, The Internet Protocol (“IP”) address associated with the sender of the
October 30, 2018 e-mail from frank.a.segui@wmich.edu to steven.durbin@wmich.edu, subject
line “Re: I’ve had enough of this — Frank” is 24.38,204.159.

2. The IP address 24.38.204.159 is associated with Optimum Online, an
internet service provider and a subsidiary of Altice USA, Inc.

3. Altice USA, Inc., records for Optimum Online indicate that on October

30, 2018, the subscriber of the IP address 24,38.204.159 was:

Account #: 07836-310701-01
Subscriber: FRANK SEGU]
Address: 1214 AVENUE I APT 2F, BROOKLYN, NY 11230

4, On October 30, 2018, the defendant Frank Segui was living at 1214

 
Avenue I, Apt 2F, Brooklyn, NY 11230.

5. On October 30, 2018, at or around the time that the October 30, 2018 e-
mail from frank.a.segui@wmich.edu to steven.durbin@wmich.edu, subject line “Re: I’ve had
enough of this — Frank” was sent, the defendant’s cell phone was located in the vicinity of 1214
Avenue I, Brooklyn, NY 11230.

6, This stipulation, marked as Government Exhibit 13, is admissible in
evidence.

Dated: Brooklyn, New York

 

 

October a4, 2019

RICHARD P. DONOGHUE
United States Attorney
Eastern District of New York

AGREED AND CONSENTED TO:

am ae” By: LOA
Kannan Sundaram, Esq. Philip Pilmar
Attorney for Defendant Assistant U.S, Attorney

 
